Name: Commission Regulation (EEC) No 1305/83 of 26 May 1983 amending Regulation (EEC) No 1754/81 as regards the minimum quantity of cereals which may be offered for intervention in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 83 Official Journal of the European Communities No L 138/33 COMMISSION REGULATION (EEC) No 1305/83 of 26 May 1983 amending Regulation (EEC) No 1754/81 as regards the minimum quantity of cereals which may be offered for intervention in Greece Whereas Greek agricultural structures have not yet developed sufficiently to enable farmers in that country to apply the Community rules ; whereas the derogation provided for in Regulation (EEC) No 1754/81 should therefore be extended until the end of 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 7 (5) and 8 (4) thereof, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Having regard to Council Regulation (EEC) No 124/83 of 17 January 1983 extending the time limit provided for in Article 73 ( 1 ) of the 1979 Act of Accession (3), Whereas Commission Regulation (EEC) No 1754/81 of 30 June 1981 derogating from Regulations (EEC) No 1569/77 and (EEC) No 1629/77 as regards the minimum quantity of cereals which may be taken over by the Greek intervention agency (4) fixed that quantity at 10 tonnes of common wheat, rye, barley or maize in order to take account of the particular structural situa ­ tion of Greek agriculture and to enable it to adapt ; whereas the derogation granted by Regulation (EEC) No 1754/81 expired on 31 December 1982 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1754/81 , ' 31 December 1982' is hereby replaced by '31 December 1983 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 2 . (3) OJ No L 17, 21 . 1 . 1983 , p . 1 . 0 OJ No L 175, 13 . 7. 1981 , p . 22 .